Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The action is in response to the Applicant’s communication filed on 03/11/2020.
Claims 1-13 are pending, where claims 1 and 11-13 are independent.
Information Disclosure Statement 
	The information disclosure statement (IDS) submitted on 03/11/2020 and 06/10/2020 have been filed on/after the filing date of the application.  The submission is in-compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Foreign Priority 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The non-English certified copy has been filed in parent Application No. J9 2019-050206, filed on 03/18/2019. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
English translation of the foreign application (Full) is required for priority claim in addition to abstract only. See MPEP 213.04, 2304.01(c), 37 CFR § 1.55(g)(3-4).
Nonstatutory Double Patenting 
37 CFR 1.78(b) provides that when two or more applications filed by the same applicant contain conflicting claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  See MPEP § 804.
Claims 1 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting over claims 1 and 10-13 of copending U.S. Patent application No. 17/197760 (corresponding USPGPub. No. 20210305815 A1).  This is a provisional 
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced co-pending US Patent application No. 17/197760 (corresponding USPGPub. No. 20210305815 A1) and the instant applications are claiming common subject matter, as follows: 

Instant Application No. 16/815516 
US Application 17/197760 (USPGPub. No. 20210305815 A1)
Title 
CONTROL APPARATUS, POWER CONTROL SYSTEM, CONTROL METHOD, AND STORAGE MEDIUM HAVING PROGRAM STORED THEREON
CONTROL APPARATUS, MANAGEMENT SERVER, CONTROL METHOD, AND STORAGE MEDIUM
Claim 1. A control apparatus that controls an electric power device managed in a VPP system, the control apparatus comprising: 
a first acquisition unit configured to acquire information indicating charging and discharging performance of the electric power device and environmental information on the electric power device; 
a second acquisition unit configured to acquire information indicating a characteristic of operation of charging and discharging the electric power device; 
a correction unit configured to correct the information indicating the charging and discharging performance of the electric power device on the basis of the environmental information; and 
a control unit configured to control the operation of charging and discharging the electric power device according to a management plan, the management plan being based on the information indicating the charging and discharging performance corrected by the correction unit and the information indicating the characteristic of 

the control apparatus calculates, based on information concerning a demand response plan used to adjust a power demand and supply, an incentive obtained by charge or discharge of the battery by the demand response plan and a power cost needed to adjust the temperature of the battery to the target temperature by the temperature adjuster at the time of charge or discharge of the battery, and controls, in a case where the incentive is larger than the power cost, the power unit to execute charge or discharge of the battery by the demand response plan.
Claims 2-10 are also provisionally obvious to the claims 1-13 of the U.S. Patent co-pending Application No. 17/197760 (USPGPub. No. 20210305815 A1).


	Claims 1 and 11-13are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 10-13 of co-pending application 17/197760 (USPGPub. No. 20210305815 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown in the table for comparison) because they are substantially similar (as for example the limitation “correct the information indicating the charging and discharging performance of the electric power device on the basis of the environmental information” of the application is equivalent to the limitation “control apparatus calculates, based on information concerning a demand response plan used to adjust a power demand and supply, an incentive obtained by charge or discharge of the battery by the demand response plan” of the co-pending application) in scope and they use the similar limitations and produce the same end result of controlling the charging and discharging operation based on management plan.  
 	It would be therefore obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made that to modify or to omit the additional elements of claims 1 and 1-13 of the co-pending application to arrive at the claims 1 and 11-13 of the instant application, would perform the same functions as before. 
This is a provisional obviousness-type nonstatutory double patenting rejection because the patentably indistinct claims have not yet been patented. See MPEP § 804.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fujita et al. (USPGPub No. 2018/0006335 A1) in view of Kogo (USPGPub No. 20210075226 A1).
		As to claims 1 and 11-13, Fujita discloses A control apparatus that controls an electric power device managed in a VPP system (Fujita [abstract] “storage battery controlling device according to - battery characteristic estimator - basis of data of a temperature, a voltage and a current - measured in charging or discharging the secondary battery; and an input/output performance value” [0021-48] see Fig. 1-10), the control apparatus comprising: 
(Fujita [0021-48] “controller 2 acquires present state information regarding present states of the unit cells such as the voltages and the temperatures from the storage battery 1 - inputtable/outputtable power amount (input/output performance value) is calculated on the basis of the beforehand estimated battery characteristics (cell characteristics) and the inner state parameters of each cell, and the present state information - control system 3 grasp the state of the storage battery 1, and the controller 2 receives an instruction from the control system 3 to instruct the storage battery 1 to perform charge/discharge (input/output) - measurer 22 measures information about the storage battery 1 in real time” [abstract] “battery characteristic estimator - basis of data of a temperature, a voltage and a current - measured in charging or discharging the secondary battery; and an input/output performance value” see Fig. 1-10, element 2 measurer provides plurality of measured information obviously provides plurality of acquirer as first and second)
a correction unit configured to correct the information indicating the charging and discharging performance of the electric power device on the basis of the environmental information (Fujita [0081-84] “estimate the capacity reduction (reduction of each active material) and the increase in internal resistance - temperature condition varies according to an external environment, the state of the battery during charge - temperature of the battery changes, the performance of the battery changes - analysis results of measurement data of different temperatures are compared with one another” [0005-07] [0021-48] “perform charge/discharge (input/output) - measurer 22 measures information about the storage battery 1 in real time” [abstract] “battery characteristic estimator - basis of data of a temperature, a voltage and a current - measured in charging or discharging the secondary battery; and an input/output performance value” see Fig. 1-10, temperature variation provides environmental information; perform charge/discharge variation of internal resistance based on temperature variation); and 
a control unit configured to control the operation of charging and discharging the electric power device according to [a management plan, the management plan] being based on the information indicating the charging and discharging performance corrected by the correction unit and the information indicating the characteristic of the operation of charging and discharging the electric power device (Fujita [0021-48] “controller 2 acquires present state information regarding present states of the unit cells such as the voltages and the temperatures from the storage battery 1 - inputtable /outputtable power amount (input/output performance value) is calculated on the basis of the beforehand estimated battery characteristics (cell characteristics) and the inner state parameters of each cell, and the present state information - control system 3 grasp the state of the storage battery 1, and the controller 2 receives an instruction from the control system 3 to instruct the storage battery 1 to perform charge/discharge (input/output) - measurer 22 measures information about the storage battery 1 in real time”  [abstract] “battery characteristic estimator - basis of data of a temperature, a voltage and a current - measured in charging or discharging the secondary battery; and an input/output performance value” [0081-84] [0005-07] see Fig. 1-10, element 2 controller performs the operation of charging and discharging based on device characteristics and schedule as management plan).
But, Fujita does not explicitly teach a management plan.
However, Kogo discloses a management plan (Kogo [0035-39] “power consumer requests an aggregator to control the charging/discharging in accordance with the participating energy service - control apparatus 100 computes the charging/discharging plan of each of a plurality of energy storage systems 400 - charging/discharging performed in accordance with a plurality of energy services - performs the charging/discharging according to the charging/discharging plan” [0131-139] “operation planning unit 130 acquires various parameter values - from the energy storage parameter storage unit 160” [0164- 167] “charging/discharging plan of each of the plurality of energy storage systems” [abstract]  [0071-73] see Fig. 1-9, charging/discharging plan as management plan).
Fujita and Kogo are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain electric vehicle.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities management plan, as taught by Fujita, and incorporating charging/discharging plan, as taught by Kogo.  

As to claim 2, the combination of Fujita and Kogo disclose all the limitations of the base claims as outlined above.  
The combination further discloses The control apparatus according to claim 1, capable of communicating with an external apparatus that plans management of electric power devices, the control apparatus further comprising a transmission unit configured to transmit, to the external apparatus, the information indicating the corrected charging and discharging performance and the information indicating the characteristic of the operation of charging and discharging the electric power device (Fujita [0108-109] “computer device to execute a program - via a communication network - built in or externally attached” [0081-84] “estimate the capacity reduction (reduction of each active material) and the increase in internal resistance - temperature condition varies according to an external environment, the state of the battery during charge - temperature of the battery changes, the performance of the battery changes - analysis results of measurement data of different temperatures are compared with one another” [0021-48] “perform charge/discharge (input/output) - measurer 22 measures information about the storage battery 1 in real time”  [abstract] “battery characteristic estimator - basis of data of a temperature, a voltage and a current - measured in charging or discharging the secondary battery; and an input/output performance value” [004-07] [0069-107] see Fig. 1-10, element 2 and 3 controllers are coupled via communication network to transmit to perform charging and discharging based on control instruction and plan).

As to claim 3, the combination of Fujita and Kogo disclose all the limitations of the base claims as outlined above.  
The combination further discloses The control apparatus according to claim 2, wherein the information indicating the corrected charging and discharging performance and the information indicating the characteristic of the operation of charging and discharging the electric power device are used for making the management plan in the external apparatus (Fujita [0021-48] “perform charge/discharge (input/output) - measurer 22 measures information about the storage battery 1 in real time - control system 3 determines a battery package, a battery module and a cell to be charged/discharged and input/output on the basis of the purpose or the plan of achievement of the simultaneous commensuration, suppression of the fluctuation, the peak shift and the like” [0108-109] “computer device to execute a program - via a communication network - built in or externally attached” [0081-84] “estimate the capacity reduction (reduction of each active material) and the increase in internal resistance - temperature condition varies according to an external environment, the state of the battery during charge - temperature of the battery changes, the performance of the battery changes - analysis results of measurement data of different temperatures are compared with one another”  [abstract] “battery characteristic estimator - basis of data of a temperature, a voltage and a current - measured in charging or discharging the secondary battery; and an input/output performance value” [004-07] [0069-107] see Fig. 1-10, element 2 and 3 controllers are coupled via communication network to transmit to perform charging and discharging based on control plan as management plan).

As to claim 4, the combination of Fujita and Kogo disclose all the limitations of the base claims as outlined above.  
The combination further discloses The control apparatus according to claim 2, further comprising a first reception unit configured to receive, from the external apparatus, a request for the information indicating the charging and discharging performance of the electric power device, wherein if the first reception unit receives the request, the first acquisition unit acquires the information indicating the charging and discharging performance of the electric power device and the environmental information on the electric power device (Fujita [0021-48] “controller 2 acquires present state information regarding present states of the unit cells such as the voltages and the temperatures from the storage battery 1 - inputtable/outputtable power amount (input/output performance value) is calculated on the basis of the beforehand estimated battery characteristics (cell characteristics) and the inner state parameters of each cell, and the present state information - control system 3 grasp the state of the storage battery 1, and the controller 2 receives an instruction from the control system 3 to instruct the storage battery 1 to perform charge/discharge (input/output) - measurer 22 measures information about the storage battery 1 in real time - control system 3 determines a battery package, a battery module and a cell to be charged/discharged and input/output on the basis of the purpose or the plan of achievement of the simultaneous commensuration, suppression of the fluctuation, the peak shift and the like” [abstract] “battery characteristic estimator - basis of data of a temperature, a voltage and a current - measured in charging or discharging the secondary battery; and an input/output performance value” [0108-109]  [004-07] [0069-107] see Fig. 1-10, element 2 and 3 controllers are coupled via communication network to transmit to perform charging and discharging based on control plan as management plan).

As to claim 5, the combination of Fujita and Kogo disclose all the limitations of the base claims as outlined above.  
The combination further discloses The control apparatus according to claim 2, further comprising a second reception unit configured to receive, from the external apparatus, an instruction for operation of charging and discharging the electric power device, wherein if the second reception unit receives the instruction, the control unit controls the operation of charging and discharging the electric power device (Fujita [0021-48] “perform charge/discharge (input/output) - measurer 22 measures information about the storage battery 1 in real time - control system 3 determines a battery package, a battery module and a cell to be charged/discharged and input/output on the basis of the purpose or the plan of achievement of the simultaneous commensuration, suppression of the fluctuation, the peak shift and the like” [0108-109] “computer device to execute a program - via a communication network - built in or externally attached” [0081-84] “estimate the capacity reduction (reduction of each active material) and the increase in internal resistance - temperature condition varies according to an external environment, the state of the battery during charge - temperature of the battery changes, the performance of the battery changes - analysis results of measurement data of different temperatures are compared with one another”  [abstract] “battery characteristic estimator - basis of data of a temperature, a voltage and a current - measured in charging or discharging the secondary battery; and an input/output performance value” [004-07] [0069-107] see Fig. 1-10, element 2 and 3 controllers are coupled to element 4 external system to perform charging and discharging based on control plan).

As to claim 6, the combination of Fujita and Kogo disclose all the limitations of the base claims as outlined above.  
The combination further discloses The control apparatus according to claim 1, further comprising a third acquisition unit configured to acquire a connection plan for the electric power device, wherein on the basis of the connection plan acquired by the third acquisition unit, the second acquisition unit acquires the information indicating the characteristic of the operation of charging and discharging the electric power device (Kogo [0131-139] “operation planning unit 130 acquires various parameter values - from the energy storage parameter storage unit 160” [0035-39] “control apparatus 100 aggregator - charging/discharging performed in accordance with a plurality of energy services - according to the charging/discharging plan - control apparatus 100 server” [0164- 167] “charging/discharging plan of each of the plurality of energy storage systems” [abstract]  [0071-73] see Fig. 1-9, element 130 as another acquisition unit to acquire the performing plan as connection plan).

As to claim 7, the combination of Fujita and Kogo disclose all the limitations of the base claims as outlined above.  
The combination further discloses The control apparatus according to claim 1, wherein the electric power device is an electric vehicle (Fujita [004-07] “power generation using an electric vehicle, a hybrid electric vehicle” [abstract] “storage battery controlling device according to - battery characteristic estimator - basis of data of a temperature, a voltage and a current - measured in charging or discharging the secondary battery; and an input/output performance value” [0080-94] [0021-48] see Fig. 1-10).

As to claim 8, the combination of Fujita and Kogo disclose all the limitations of the base claims as outlined above.  
The combination further discloses The control apparatus according to claim 7, wherein the information indicating the charging and discharging performance of the electric power device comprises a chargeable and dischargeable capacity of an in-vehicle battery of the electric vehicle (Fujita [004-07] “power generation using an electric vehicle, a hybrid electric vehicle” [0069-107] “charge amount with respect to the full charge capacity, and is expressed by a value from 0 to 1” [abstract] “storage battery controlling device according to - battery characteristic estimator - basis of data of a temperature, a voltage and a current - measured in charging or discharging the secondary battery; and an input/output performance value” [0021-48] see Fig. 1-10, the charging status are available in Fig. 6-7).

As to claim 9, the combination of Fujita and Kogo disclose all the limitations of the base claims as outlined above.  
The combination further discloses The control apparatus according to claim 7, wherein the information indicating the charging and discharging performance of the electric power device comprises a change with time in full-charge capacity of an in-vehicle battery of the electric vehicle (Fujita [004-07] “power generation using an electric vehicle, a hybrid electric vehicle” [0069-107] “charge amount with respect to the full charge capacity, and is expressed by a value from 0 to 1” [abstract] “storage battery controlling device according to - battery characteristic estimator - basis of data of a temperature, a voltage and a current - measured in charging or discharging the secondary battery; and an input/output performance value” [0021-48] see Fig. 1-10, the charging status are available in Fig. 6-7).

As to claim 10, the combination of Fujita and Kogo disclose all the limitations of the base claims as outlined above.  
The combination further discloses The control apparatus according to claim 1, wherein the information indicating the characteristic of the operation of charging and discharging the electric power device comprises an efficiency characteristic of the operation of charging and discharging (Kogo [0071-73] “edchg_i a discharge efficiency of each energy storage system 400 - edchg_i is in a range of from equal to or higher than 0 to equal to or lower than 1” [0164- 167] “operation planning unit computes the charging/discharging plan of each of the plurality of energy storage systems based on at least a part of a charging/discharging efficiency, a charging/discharging output upper limit, a charging/discharging output lower limit, a remaining capacity lower limit value, a remaining capacity upper limit value, and a current remaining capacity” [abstract] see Fig. 1-9).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Fujita, et al. USPGPub No. 2018/0261893 A1.
Shizuno. USPGPub No. 2015/0165918 A1. 
Nishita, et al. USPGPub No. 2014/0361745 A1.
Sato, et al. USPGPub No. 2010/0076825 A1. 
Shinohara, et al. USPGPub No. 2015/0145483 A1.
Nishibayashi, et al. USPGPub No. 2013/0257351 A1.
Zhou, et al. “Optimal scheduling – battery degradation cost” as in IDS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119